     Case 2:19-cv-01108-MCE-AC Document 48 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ARNOLD RODRIGUEZ,                           No. 2:19-cv-1108 MCE AC P
12                       Plaintiff,
13           v.                                         ORDER
14    N. ALBONICO, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has requested a sixty-day extension of the deadlines to serve requests for discovery and to

19   conduct discovery and file motions to compel. Good cause appearing, the request will be granted.

20          Accordingly, IT IS HEREBY ORDERED that:

21          1. Plaintiff’s motion to modify the scheduling order and for an extension of time, ECF

22   No. 47, is GRANTED.

23          2. Plaintiff may conduct discovery until June 1, 2021, and must file any motions

24   necessary to compel discovery by June 1, 2021.

25          3. Plaintiff shall serve all requests for discovery pursuant to Federal Rules of Civil

26   Procedure 31 (deposition by written question), 33 (interrogatories), 34 (production of documents),

27   or 36 (admissions) no later than April 2, 2021.

28   ////
                                                       1
     Case 2:19-cv-01108-MCE-AC Document 48 Filed 02/11/21 Page 2 of 2


 1          4. No further extensions of time will be granted absent a showing of extraordinary
 2   circumstances.
 3   DATED: February 10, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
